Citation Nr: 0815414	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  07-09 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
a psychiatric disorder to include a nervous breakdown.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel
INTRODUCTION

The veteran had active service from February 1981 to March 
1981.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Cleveland, Ohio, Regional Office (RO) which determined that 
new and material had not been received to reopen the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder to include a nervous breakdown.  In 
March 2008, the veteran was afforded a videoconference 
hearing before the undersigned Acting Veterans Law Judge.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

At the March 2008 videoconference before the undersigned 
Acting Veterans Law Judge, the veteran testified that he was 
receiving Social Security Administration (SSA) disability 
benefits due to his psychiatric disability.  Documentation of 
the veteran's SSA award of disability benefits, if any, and 
the evidence considered by the SSA in granting or denying the 
veteran's claim is not of record.  The VA's duty to assist 
the veteran includes an obligation to obtain the records from 
the SSA.  Masors v. Derwinski, 2 Vet. App. 181, 187-188 
(1992).  

Accordingly, this case is REMANDED for the following action:  

1.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
completed.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2007) and the 
United States Court of Appeals for 
Veterans Claims (Court) holding in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and Kent v. Nicholson, 20 
Vet. App. 1 (2006) are fully met.  

2. Then contact the SSA and request that 
it provide documentation of the veteran's 
award of disability benefits, if any, and 
copies of all records developed in 
association with the award or the denial 
thereof for incorporation into the 
record.  

3.  Then readjudicate the issue of 
whether new and material evidence has 
been received to reopen the veteran's 
claim of entitlement to a psychiatric 
disorder to include a nervous breakdown.  
If the benefit sought on appeal remains 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the application and claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
since the issuance of the statement of 
the case.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

